DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Claims 21-31 are pending.
Claims 21-31 are allowed.
The claim set received 20 July 2022 does not contain an amendment relative to the previously entered claim set received 01 March 2022. As a formality the claim set received 20 July 2022 has been entered.
Priority
Claims 29-31 are given the benefit of the claim to priority to Provisional Application No. 60/888,196, filed 05 February 2007. Claims 21-28 are not given the benefit of the claim to priority to Provisional Application No. 60/888,196 because the provisional application does not describe a step of designating a window region as claimed in independent claims 21 and 22. Claims 21-28 are given the benefit of the claim to priority to Application No. 12/026,477, filed 05 February 2008.
Claim Interpretation
The limitations in independent claim 21 of a “a first mismatch constraint” and “a second mismatch constraint” are interpreted as including an embodiment in which both mismatch constraint are the same. This is consistent with the discussion of mismatch constraints in the specification at paragraphs 5-7 and 24.
The limitation of mate pair in claims 21-28 is interpreted by the Office for the purposes of examination in this application according to the statement in the specification at paragraph 18 as “fragment information for both ends of an insert in combination with the insert’s size.” The limitations of mate pair and paired end that appear in the cited prior art are interpreted as identical to or species of the limitation of mate pair.
It is noted that some practitioners use narrower definitions of a mate pair and distinguish between mate pairs and paired ends. Medvedev et al. (Nature Methods Supplement vol. 6, pages S13-S20 (2009)) contrasts mate pairs and paired ends at Box 1 on page S14 by stating:
Sequencing technologies can generate two reads at an approximately known distance in the genome using two disparate sequencing strategies to generate reads from both sides of a segment of DNA (the insert). Mate pairs are created when genomic DNA is fragmented and size-selected inserts are circularized and linked by means of an internal adaptor. The circularized fragment is then randomly sheared, and segments containing the adaptor are purified. Finally, the mate pairs are generated by sequencing around the adaptor. Paired-end reads, by contrast, are generated by the fragmentation of genomic DNA into short (<300 bp, owing to space constraints on the slide) segments, followed by sequencing of both ends of the segment. Paired-end reads provide tighter insert-size distributions, and thus higher resolution, whereas mate pairs give the advantage of larger insert sizes. Although the wet-lab techniques used to generate these two types of data are very different, from a computational perspective the distinction between mate pairs and paired ends is not crucial. All of the methods described in this survey work for both paired-end and mate-pair data, and we will use the term mate pair throughout.

Terminal Disclaimer
The terminal disclaimer filed on 20 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 8,165,821 and 8,463,555 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Double Patenting
The rejection of claims 21-28 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 8,165,821 in view of Tuzun et al. in the Office action mailed 20 April 2022 is withdrawn in view of the terminal disclaimer received 20 July 2022.
The rejection of claims 21-31 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8,463,555 in view of Tuzun et al. in the Office action mailed 20 April 2022 is withdrawn in view of the terminal disclaimer received 20 July 2022.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
All pending claims are patent-eligible under 35 U.S.C. 101 because independent claims 21, 22, and 29 require at least two alignments of sequences to a reference genome which is too complex to be performed in the human mind and therefore under USPTO step 2A prong 1 does not recite the mental process grouping of an abstract idea.
All pending claims are nonobvious because the cited prior art does not show the limitation of designating a window region for alignment to the second sequence that is based on the alignment of the first sequence and the length of the intervening sequence as recited in independent claims 21 and 22. The prior art does not show the limitation of traversing a shortest path of overlapping sequence reads combined with a consideration of aligned regions of sequence reads to a reference genome in independent claim 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714.The examiner can normally be reached M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S BRUSCA/Primary Examiner, Art Unit 1631